DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because p. 7, lines 33-34 of the specification state “For example, both ends of the loop may be embedded in a matrix material of the 
first or second membrane 101, 103 as shown in Fig. 3”, but this is shown in fig. 1 and not in fig. 3.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference characters "102" and "120" have both been used to designate “the electrically conductive mesh” (see specification, p. 10, lines 11, 12, and 16).  
reference character “102” has been used to designate both “the electrically conductive mesh” and “the membrane” (see specification, p. 10, lines 11, 13, 17, and 18).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fig. 6, reference character S604.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mobrem et al. (US 20150194733 A1), hereinafter referred to as “Mobrem”.
Regarding claim 1, Mobrem discloses a deployable reflector (figs. 2-3, element 30; para. [0024]) for an antenna, the deployable reflector (figs. 2-3, element 30) comprising: a deployable membrane (figs. 2-3, element 130; para. [0024]) configured to adopt a pre-formed shape in a deployed configuration (figs. 2-3; para. [0049]) and an electrically conductive mesh (figs. 2-3, element 160; para. [0024]) disposed on a surface of the membrane (figs. 2-3, element 130) such that in the deployed configuration, the conductive mesh (figs. 2-3, element 160) adopts the shape of the membrane (figs. 2-3, element 130) and forms a reflective surface of the reflector (figs. 2-3, element 30) (figs. 2-3, para. [0024], [0056]), wherein the electrically conductive mesh (figs. 2-3, element 160) is configured to permit relative lateral movement (para. [0058] – as mesh 160 and membrane 130 are being deployed, their flexible materials are not fully taut, and thus 160 can move laterally relative to 130)  between the electrically conductive mesh (figs. 2-3, element 160) and the membrane during deployment (figs. 2-3, element 130) of the reflector (figs. 2-3, element 30).  
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing the ability to permit relative lateral movement between the electrically conductive mesh and the membrane during deployment of the reflector.
Regarding claim 2, Mobrem discloses the membrane (figs. 2-3, element 130) comprises an open-cell woven material (fig. 9, para. [0039]).  
Regarding claim 5, Mobrem discloses the electrically conductive mesh (figs. 2-3, element 160) is arranged to be disposed on a convex surface of the deployable membrane (figs. 2-3, element 130) in the deployed configuration, such that during deployment of the reflector (figs. 2-3, element 30) the deployable membrane (figs. 2-3, element 130) presses into and deforms the electrically conductive mesh (figs. 2-3, element 160) into the pre-formed shape (figs. 2-3, para. [0024], [0046]).  
Regarding claim 7, Mobrem discloses a plurality of first connecting members (figs. 10 and 13, element 142; para. [0040]-[0041]) connecting the mesh (figs. 2-3, element 160) to the membrane (figs. 2-3, element 130) (para. [0040]-[0041]).  
Regarding claim 11, Mobrem discloses said membrane (figs. 2-3, element 130) is a first membrane (figs. 2-3, element 130), and the electrically conductive mesh (figs. 2-3, element 160) is disposed between the first membrane (figs. 2-3, element 130) and a second membrane (figs. 2-3, element 190; para. [0024]).  
Regarding claim 12, Mobrem discloses a plurality of second connecting members (figs. 2-3, element 200; para. [0024]) passing through the electrically conductive mesh (figs. 2-3, element 160; see detailed view in figs. 12-13 and description in para. [0042], which show second connecting members 200 attached to anchor points 148 on membranes 130 and 190. Anchor point 148 is shown disposed below mesh 160 in fig. 13, requiring second connecting members 200 to go through mesh), each one of the plurality of second connecting members (figs. 2-3, element 200) being connected to the first (figs. 2-3, element 130) and second (figs. 2-3, element 190) membranes to maintain a spacing between the first (figs. 2-3, element 130) 
Regarding claim 13, Mobrem discloses the membrane (figs. 2-3, element 130) is configured to provide a continuous three-dimensional curved surface for shaping the electrically conductive mesh (figs. 2-3, element 160)  in the deployed configuration (figs. 2-3, para. [0024], [0038]). 
Regarding claim 15, Mobrem discloses the deployable reflector (figs. 2-3, element 30) included in an unfurlable antenna (para. [0051], [0053] – the folded state described in para. [0053] and the deployment described in para. [0051] constitute an unfurlable antenna).
Regarding claim 16, Mobrem discloses the unfurlable antenna comprises a backing structure (figs. 2-3, element 32) configured to deploy the deployable reflector (figs. 2-3, element 30) (para. [0030]).  
Regarding claim 17, Mobrem discloses a satellite (para. [0001], [0003]) comprising the deployable reflector (figs. 2-3, element 30).
Regarding claim 20, Mobrem discloses a satellite (para. [0001], [0003]) comprising the deployable reflector (figs. 2-3, element 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Kubomura et al. (US 20040009728 A1), hereinafter referred to as “Kubomura”.
Regarding claim 3, Mobrem does not teach the open-cell woven material has a triaxial weave structure.  
Kubomura teaches the open-cell woven material (figs. 1-2, element 101; para. [0130], [0132]) has a triaxial weave structure (figs. 1-2, element 101; para. [0130]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector described in Mobrem such that the open-cell woven material has a triaxial weave structure, as described in Kubomura. Doing so allows for a light weight and strong material (Kubomura, para. [0001]).
Regarding claim 18, Mobrem teaches disposing an electrically conductive mesh (figs. 2-3, element 160) on the self-supporting membrane (figs. 2-3, element 130) such that in the deployed configuration, the conductive mesh (figs. 2-3, element 160) adopts the shape of the membrane (figs. 2-3, element 130) and forms a reflective surface of the reflector (figs. 2-3, element 30) (figs. 2-3, para. [0024], [0056]), wherein the electrically conductive mesh (figs. 2-3, element 160) is configured to permit relative lateral movement (para. [0058] – as mesh 160 and membrane 130 are being deployed, their flexible materials are not fully taut, and thus 160 can move laterally relative to 130) between the electrically conductive mesh (figs. 2-3, element 160) and the membrane (figs. 2-3, element 130) during deployment of the reflector (figs. 2-3, element 30).  
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing the ability to permit relative lateral movement between the electrically conductive mesh and the membrane during deployment of the reflector.
Mobrem does not teach pre-forming a deployable self-supporting membrane on a mould, such that in a deployed configuration the membrane adopts the shape of the mould.
Kubomura teaches pre-forming a deployable self-supporting membrane on a mould, such that in a deployed configuration the membrane adopts the shape of the mould (para. [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Mobrem with the mold described in Kubomura. Doing so allows for a storable, expandable, and high performance system (Kubomura, para. [0221]).
Regarding claim 19, Mobrem does not teach pre-forming the deployable membrane comprises: laying an open-cell woven material on the mould; applying a gel to the open-cell woven material, before or after laying the open-cell woven material on the mould; and curing the gel to form a solid matrix around the open-cell woven material, whilst the membrane remains on the mould.  
Kubomura teaches pre-forming the deployable membrane comprises: laying an open-cell woven material (fig. 1, element 101) on the mould (para. [0116]); applying a gel (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mobrem with pre-forming the deployable membrane, as described in Kubomura. Doing to allows for a storable, expandable, and high performance system (Kubomura, para. [0221]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Kubomura, and further in view of Clayton et al. (US 20170025745 A1), hereinafter referred to as “Clayton”.
Regarding claim 4, Mobrem teaches the open-cell woven material (figs. 2-3, element 130; fig. 9; para. [0039]).
Kubomura teaches the open-cell woven material (fig. 2, elements 101 and 102; para. [0130]-[0132]) comprises a weave of para-aramid fibres (para. [0010], [0209]) embedded in a matrix (para. [0130]-[0131]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open-cell woven material described in Mobrem with the para-aramid fibers embedded in a matrix, as described in Kubomura. Doing to allows for a storable, expandable, and high performance system (Kubomura, para. [0221]).


Clayton teaches a silicone matrix (para. [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mobrem and Kubomura with the silicone matrix described in Clayton. Doing so allows for a flexible and resilient matrix (Clayton, para. [0035]).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Grossi et al. (EP595418A1), hereinafter referred to as “Grossi”.
Regarding claim 6, Mobrem does not teach the membrane is formed of material that is transparent to electromagnetic radiation at radio-frequency wavelengths.  
Grossi teaches the membrane (col. 1, line 10, plastic body) is formed of material that is transparent to electromagnetic radiation at radio-frequency wavelengths (col. 1, lines 9-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the radio-frequency transparent material described in Grossi. Doing so allows for supporting the reflector with a material that does not interfere with radio-frequency waves (Grossi, col. 1, lines 9-16).

Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Taylor et al. (US 20130207880 A1), hereinafter referred to as “Taylor”.
Regarding claim 8, Mobrem teaches the mesh (figs. 2-3, element 160).

Taylor teaches each first connecting member comprises a flexible connector (fig. 11A, element 1100; para. [0065]) in the form of a loop (fig. 11A, element 110, when implemented as a drop tie device as described in para. [0069]) wrapped around one or more fibres of the reflector material (fig. 1, element 120; para. [0031]) and secured to the membrane (fig. 1, elements 110 and 130; para. [0032]) (para. [0066], [0069] – the flexible coupling device implemented as a drop tie device and connecting the reflector and stiffeners).  
Neither reference explicitly teaches each first connecting member comprises a flexible connector in the form of a loop wrapped around one or more fibres of the mesh and secured to the membrane.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the flexible connectors described in Taylor, such that each first connecting member comprises a flexible connector (Taylor, fig. 11A, element 1100; para. [0065]) in the form of a loop (Taylor, fig. 11A, element 1100, when implemented as a drop tie device as described in para. [0069]) wrapped around one or more fibres of the mesh (Mobrem, figs. 2-3, element 160) (Taylor, fig. 1, element 120; para. [0031]) and secured to the membrane (Taylor, fig. 1, elements 110 and 130; para. [0032]) (para. [0066], [0069] – the flexible coupling device implemented as a drop tie device and connecting the reflector and stiffeners).  Doing so allows for minimizing stresses and/or strains in the reflector during deployment (Taylor, para. [0049]).
Regarding claim 9, Mobrem teaches the mesh (figs. 2-3, element 160).
Mobrem does not teach each first connecting member is formed of an elastic material capable of stretching to permit relative lateral movement between the mesh and the membrane.  
Taylor teaches each first connecting member (fig. 11A, element 1100; para. [0065], implemented as a drop tie as described in para. [0069]) is formed of an elastic material capable of stretching to permit relative lateral movement between the reflector material (fig. 1, element 120) and the membrane (figs. 1, elements 110 and 130) (para. [0066], [0069]).  
Neither reference explicitly teaches each first connecting member is formed of an elastic material capable of stretching to permit relative lateral movement between the mesh and the membrane.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the flexible connectors described in Taylor, such that each first connecting member (Taylor, fig. 11A, element 1100; para. [0065], implemented as a drop tie as described in para. [0069]) is formed of an elastic material capable of stretching to permit relative lateral movement between the mesh (Mobrem, figs. 2-3, element 160) and the membrane (Taylor, fig. 1, elements 110 and 130) (Taylor, para. [0066], [0069]).  Doing so allows for minimizing stresses and/or strains in the reflector during deployment (Taylor, para. [0049]).
Regarding claim 14, Mobrem does not teach the deployable reflector configured as a shaped reflector for a contoured-beam antenna, wherein in the deployed configuration the 
Taylor teaches the deployable reflector configured as a shaped reflector for a contoured-beam antenna, wherein in the deployed configuration the three-dimensional curved surface of the membrane (fig. 1, elements 110 and 130) includes a plurality of regions of different curvatures (para. [0031] – “the shape-memory reflector 100 may be deployed in any shape, including irregular shapes.” The reflector 100 includes membrane elements 110 and 130, as shown in fig. 1 and stated in para. [0032]. “Any shape, including irregular shapes” includes the limitation “a plurality of regions of different curvatures”.) so as to produce a beam having an irregular pattern.  
The claimed limitations “teach the deployable reflector configured as a shaped reflector for a contoured-beam antenna” and “so as to produce a beam having an irregular pattern” are interpreted by the examiner as a result of the limitation “wherein in the deployed configuration the three-dimensional curved surface of the membrane includes a plurality of regions of different curvatures”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the irregular shaped membrane described in Taylor. Doing so allows for the desired radiation pattern. 

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 10, patentability exists, at least in part, with the claimed features of a length of the loop in each first connecting member is longer than a minimum distance required to encircle the one or more fibres of the mesh, such that slack in the loop can be taken up during relative lateral movement between the mesh and the membrane. The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Taylor teaches of a length of the loop in each first connecting member and relative lateral movement between the mesh and the membrane, but does not teach each first connecting member is longer than a minimum distance required to encircle the one or more fibres of the mesh, such that slack in the loop can be taken up during relative lateral movement between the mesh and the membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
02/04/2022